[\3 l\) [\3 l\) l\) [\) [\.) +-* »_1 )-d )-1 )-4 r--\ r-J )--‘ )-‘ >--1
§ § O'\ L/\ -l> LJ~) [\) ’_‘ O \O OO \] O'\ L/`l 43 W [\) *°" 0

\O 00 \`l O`\ U1 4> bd [\)»»_1

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

YVETTE WILLIBY, Case No. 14-cv-O4203 CBM (MRWX)
Plaintifi, `
FINDINGS ()F FACT AND
VS- CONCLUSIONS OF LAW AFTER
BENCH TRIAL 0N REMAND
AETNA LIFE INSURANCE »
COMPANY,
Defendant.

 

 

 

Before the Court is a trial based on the administrative record after remand
Having reviewed the administrative record, arguments of counsel, and the
mandate from the Ninth Circuit, the Court issues the following findings of fact and
conclusions of law pursuant to Fed. R. Civ. P. 52.1y y

Plaintifi` Yvette Williby (“Williby” or “Plaintifi”) presents this action against
Defendant Aetna Life lnsurance Cornpany (“Defendant” or “Aetna”) under the
Employee Retirernent Income Security Act of 1974 (“ERISA”) after Aetna denied
her claim for short term disability (“STD”) and long term disability (“LTD”)
benefits under a plan established by her employer, Boeing (the “Plan”). d

Primarily at issue is Aetna’s termination of STD benefits effective February 28,
2013. Plaintiff’s claim for STD benefits beyond February 28, 2013 is supported by
relevant medical records and opinions of four treating doctors: (l) neurologist Dr.

Edelman; (2) neurologist Dr. Ullman; (3) psychiatrist Dr. Lindberg; and (4)

 

‘ [see Dkr. NOS. 22, 23,` 26, 27.]

 

 

©OO\]O\U\-l>L/J[\)>-‘

 

neuropsychologist Dr. Budding. Aetna’s termination of _STD benefits effective
February 28, 2013 is based on findings from three reviewing doctors: (1)
neurologist Dr. Cohan; (2) occupational medicine specialist Dr. Swotinsky; and (3)
neuropsychologist Dr. Mendelssohn. m
4 1. JURIsDICTIoN
The Court has jurisdiction pursuant to 29 U.S.C. § 1132(€).
II. FINDINGS OF FACT
1. 'lhe Plan is comprised of a l\/faster Welfare Plan and Governing Documents
for each benefit program, including the Summary Plan Description
(“SPD”) for “Disability, Life, and Accident Plans.” [A.R. 1-124.]
2. Boeing funds the Short-Term Disability Plan (“STD Plan”), and Aetna
y administers claims made under the LTD and STD Plans. [AiR. 12-13, 50-
51,114,123.] `
3. Plaintiff began working at Boeing on January 29, 1990. [A.R. at 293, 329,
562.] She was employed as a Supply Chain Spe_cialist with the following

job description:

Defines, plans, develops, coordinates, integrates, and manages
support requirements . . .Analyzes and resolves support
problems to ensure efficient product operation Coordinates or
performs multi-discipline support tasks that leads to integrated
support program (e.g., system support analysis, technical
publications, training, supply support, support services, etc.)
Interacts with internal and external customers, vendors and
subcontractors . . [p]erforms research and technical
assessments and guides product design. [A.R. 715.]

'4. Plaintiff was admitted to the hospital on September 8, 2011, with stroke
symptoms Plaintifi` underwent a CAT scan and MRI, which showed
findings consistent with a stroke. She was discharged two days later, and at
that time, her neurological symptoms had resolved fortunately [A.R. 853.]

5. Plaintiff saw neurologist Dr. David Edelman on November 14, 2012 for
chronic headaches [A.R. 585]

 

\c>-oo\)o\m.l>wl\))-a

l\-) [\) [\) l\) l\-) [\)`l\) [\.) )_* r-* )_* )_* r_l >_1 i-‘ )-‘ )-4 )--1
lO\)Cl \] CT\ L/`¢ b U~) l\) "-‘ 0 \O OO \] O\ U\ -I> L)~) l\) '_‘ 0

 

Plaintiff saw neurologist, Dr. Edelman, on December 12, 2012. Dr.
Edelman described Plaintiff’s problems as “migraine, acute but ill-defined
cerebrovascular disease, and vascular dementia uncomplicated.” [A.R.
567-68.] Dr. Edelmen noted for Plaintiff to go on disability “pending
further testing.” [Id. at 568.]

Plaintifi stopped working at Boeing on December 12, 2012. [A.R. at 293,
329, 562.]

Plaintiff’s Claim for STD Benefits.

8.

10.

11.

Plaintiff submitted a claim for STD benefits in December 2012 that Aetna
approved from December 20, 2012 through January 17, 2013. [Id., 561-
66.]

A “Screening Physician Report” from December 13, 2012, showed results
from computerized cognitive testing by Dr. Edelman, which found that
Plaintiff’s overall cognitive function score was within normal range, but
her executive functions predicted a moderate likelihood of “mild cognitive
impairment” (greater than 40%). [A.R. 570-571.]

An MRI from December 21, 2012, reported “no acute infarct nor
hemorrhage and no mass.” [A.R. 573-74.]

Based on the documentation submitted and Aetna’s medical guidelines,
Aetna approved Williby’s claim for STD benefits from December 13, 2012
through February 28, 2013. (AR 561-566,‘575-580.) Aetna explained
that if Williby was unable to work after February 28, 2013, she would
need to submit an Attending Physician Statement (“APS”) providing “a
clear understanding of how your disability continues to affect your work
capacity. ” (AR 576.) Aetna further explained that “benefits will not be
considered beyond 02/28/13 until we receive and review additional b

medical information provided by your physician.” (AR 576.)

 

 

©OO\]GU`¢LLJJ[\.))-a

[\) l\) [\) [\) l\) [\) [\.) l\.) [\) P_‘ )--1 )-* )_~ )_1 )-1 »_‘ )_l >-4 »-*
OO \] O'\ Ll`l -I¥ b~) I\) P'_‘ O \O OO \] O`\..Lh -l> LJ~) l\) ’_‘ 0

 

Aetna Obtained A Peer Review Bv A Board-Certified Physician

12.

13.

14.

15.

Aetna determined that the medical documentation appeared to support
Williby’s reported cognitive difficulties through February 28, 2013, but the
claim would need to be submitted for a peer review to determine whether
any benefits were supported beyond that date. (AR 334.)

To aid in its evaluation of whether Williby was capable of performing her
occupation beyond February 28, 2013, Aetna requested a peer review from
a specialist in Neurology. Vaughn Cohan, M.D., who is Board Certified in
Neurology, completed the requested peer review on l\/larch 5, 2013. (AR
581-586.) ' ln formulating his analysis7 Dr. Cohan reviewed Williby’s l
medical records and conducted a peer-to-peer conference with Plaintiff’s
treating neurologist, Dr. Edelman. (AR 585.)

During the peer-to-peer consultation with Dr. Cohan, Dr. Edelman
expressed doubt that Williby could perform her occupation, but he could
not opine as to whether she was impaired due to an organic/cognitive
impairment or a behavioral health/psychiatric impairment He
recommended formal neuropsychological testing. However, Williby had
not returned for follow-up, was not currently scheduled for follow-up, and
was not believed to be compliant for purposes of conducting a formal
neuropsychological evaluation in any case. (AR 585.)

Based on his review of the available medical records and consultation with ’
Dr. Edelman, Dr. Cohan concluded that the documentation failed to
support functional impairment from a neurologic perspective from
February 28, 2013 through June 1, 2013. (AR 5 85-86.) He explained
that “there is no evidence that the claimant’s headaches are of such
frequency, severity, intensity, and/or duration, as to preclude work,” and
that Dr. Edelman “does not consider her to be disabled from work based

on her headaches.” (AR 585.) He further explained that Williby’s

4

 

 

\O 00 \] O\_Ui -J> L)J [\) >-\

[\)l\) [\)[\)[\) [\) [\) [\) [\) »--\ )--*)-~ >-l »-")-4 )-~\ »-1 1>-* )-‘
OO\]O\U\-LL)J[\)!_‘C\QOO\]O\U\-B~W[\.)'_‘O

 

“neurologic examination findings as reported by Dr. Edelman on
12/12/12 were within normal limits, including speech and memory
functioning.” (AR 585, emphasis added.) Although a brief computerized
evaluation of cognitive functioning concluded that she had some problems
with executive functioning, her “speech and memory functions were said
to be intact,” and Dr. Edelman could not opine as to whether Williby’s
“perceived problems with cognitive functioning represent an organic

versus a psychological disorder.” (AR 585.)

Aetna Determined That Williby No Longer Met the Definition of Disabilitv As
set Forth In Her Plan ` '

16.

17.

On March 12, 2013, Aetna notified Williby of its decision to terminate her
claim for STD benefits (AR 605-606.) Aetna reiterated the plan’s
definition of total disability and explained that it evaluated Williby’s
subjective and objective medical information (AR 605.) Aetna informed
Williby that, in order to determine if functional impairment was supported
beyond February 28, 2013, her claim was reviewed by a physician
specializing in Neurology, who reviewed her file and conducted a peer-to-
peer consultation with Dr. Edelman. Aetna detailed Dr. Cohan’s findings
and explained that there was a lack of medical evidence to support a
continued functional deficit that would prevent Williby from performing
her own sedentary job duties beyond February 28, 2013. (AR 606.)

Aetna informed Williby of her right to request a review of this decision
and invited her to provide additional medical information to support her
claim, including: (l) A detailed description of her functional impairments
and restrictions with evidence to support those limitations; (2) A detailed
explanation of how the severity of her condition is documented, other than
by subjective complaints; (3) Any documents or information specific to the

condition(s) for which she is claiming total disability, and which would

5

 

 

y_i

[\.) l\)[\.)[\)[\)[\)[\)r-‘>-r-\)--\»-‘)-d»_l)_li_‘r-*
S\l§U-LWI\)*-*C\OOO\]O\U!-LWN*"O

©OO\]O\U!-¥>L)Jl\.)

 

18.

assist in the evaluation of her disability status; and (4) Any other
information or documentation she believes may assist Aetna in reviewing
her claim,` such as formal neuropsychological testing. (AR 606.)

'lhe next day, Aetna received an APS completed by Dr. Edelman on
February 19, 2013, opining that Williby had no ability to work due to
symptoms of headaches and forgetfulness. However, he provided no

supporting cognitive testing results or exam findings (AR 587-589.)

Williby Appealed Aetna’s Decision

19.

20.

21.

22.

On December 11, 2013, Williby’s counsel appealed Aetna’s decision to v
terminate Plaintiff’s STD benefits and deny LTD benefits (AR 685-688.)
Although Williby’s appeal was late, Aetna accepted it. (AR 352-54.)
Williby’s appeal letter enclosed additional medical records, including a
November 1‘4, 2012 office note from Dr. Edelman stating that Williby’s
memory appears to be intact, cranial nerves and muscle strength were
normal, deep tendon reflexes were symmetric, sensory exam was intact to
touch, pin, vibration and position, cerebellar modalities “are done well”,
and gait and station were smooth and aligned (AR 828-829.) An ofiice
note from August 27, 2013 indicated Williby’s chief complaint as
forgetfiilness. yHer exam was normal and her problems are noted as

migraine, acute but ill-defined cerebrovascular disease, and vascular

q dementia uncomplicated (AR 762-763.) An ofiice note from November

26, 2013 again noted her exam was normal. (AR 765-766.)

The appeal also included arecord from Richard S. Gluckman, M.D.,
Neurology, who examined Williby on July 18, 2012 for migraines. The
neurologic exam noted normal cognitive functioning (AR 1099-1102.)

A June 10, 2013 neurology consultation with Bernard Ullman, M.D., notes

that Williby’s “Motor function, sensory exam, and coordination were _

unremarkable (AR 781-783.) Williby had a follow-up visit with Dr.

6

 

 

>_.\

z-J»_\)_‘»_‘)_‘»_‘/)-*>-\»_r)_l
©OO\]O\Uw-£>L.»Jl\)’_‘©

I\.) [\.) [\) l\) [\.) [\.) [\.) [\)
\! O\ U`l -I> u.> l\) '--* O

[\.)
OO

\OOOMO`\U`I-I>L)JI\)

 

23.

24.

25.

Ullman on August 12, 2013 during which he noted that
neuropsychological testing was done by Dr.~ Johnny Wen, Ph.D., with a

report of June 5 , 2013: “I have reviewed the extensive report with the

.patient. Her Full Scale IQ was low average Verbal Comprehension Index

was average. Processing Speed lndex was low average. Perceptual
Reasoning Index was low average. Dr. Wen felt that one component of her
poor performance was due to depression, and Dr. Edelman put her on

Lexapro but this has not made her feel better, nor has the Ativan.” Dr.

t Ullman noted he thought it was very important for Williby to have a

psychiatric evaluation and further treatment and to have her taper off over
the next six weeks from the Ativan, if possible, as this may introduce
difficulty with regard to her cognitive functioning (AR 779-780.)

ln a letter dated December 10, 2013, Deborah Budding, Ph.D.,
Neuropsychology, states that Plaintiff was referred to her for a
neuropsychological second opinion by Drs. Lindberg and Ullman.
Plaintiff underwent neuropsychological evaluation by Johnny Wen7 Ph.D.
in May and June of 20'13. Dr. Budding concluded: “1 am of the opinion
that l\/fs. Williby appears to be demonstrating considerably [sic] cognitive
impairment at this time,and should undergo a thorough
neuropsychological evaluation.” (AR 1214, emphasis added.)

In a letter dated December 12, 2013, Carol Lindberg, l\/f.D., Psychiatrist,
states that she referred Williby for comprehensive neuro-psychological
testing, but does not indicate that the testing was ever performed (AR
1222.) l `

Neurologist Dr. Edelman stated on February 19, 2013, in an “Attending
Provider’s Statement,”,that Plaintiff needed to be absent from work due to

disability from December 13, 2012, through June 1, 2013, based on three

 

 

\ooo\ic\u§.t>.oal\)»_.

[\) l\-) l\) [\) I\.) l\.) [\.) [\) )-‘ )-‘ »_) >-1 >_l »_1 >_ »-‘ )-‘ r»-‘
§ \l O'\ Ll`l -l>~ W [\) *-" 0 \O 00 q ‘C`\ L/\ -|> L»~) l\.) *°" O

 

26.

27.

29.

diagnoses: (l) mild cognitive impairment; (2) acute cerebrascular disease;
and (3) migraine [A.R. 587-588.]

Aetna advised Plaintiff on February 28, 2013, that it received additional
medical documentation submitted for continued STD benefits [A.R. 5 76-
580.] Aetna approved Plaintiff’s STD claim through February 28, 2013
based on findings from the l\/IRI and cognitive testing which showed
probable impairment ofPlaintiff’s executive functions (the ability to
organize, respond quickly and inhibit incorrect responses). [A.R. 334-35.]
Aetna informed Plaintiff by letter that it terminated her STD benefits
effective February 28, 2013, explaining that its peer review process found
that her “condition was not of a severity that would prevent her from
working beyond February 28, 2013.” [A.R. 606.] Aetna also denied
Plaintiff’s claim for LTD benefits because she was not eligible for LTD
benefits having only received STD benefits from December 20, 2012 to
February 28, 2013 (10 weeks»~as opposed to the requisite 26-weeks). [Id.]

Plaintiff Undergoes Further Evaluation.
28.

Plaintiff was evaluated by neurologist Dr. Edelman on April 30, 2013, and
he found evidence that Plaintifi` was suffering from cerebral infractions and "
cognitive problems Dr. Edelman stated that he did not believe that
Plaintif`f was able to return to work at that time. [A.R. 833.] He noted that
Plaintiff’s headaches were not disabling, but her cognitive problems
required further workup. [Id.]

Dr. Edelman examined Plaintiff again on l\/fay 28,_ 2013 and reported that
Plaintiff was alert and oriented and her memory appeared intact [A.R.
835-0836.] He further reported that Plaintiff’s cranial nerves were normal,
and described her problems as migraine, acute but ill-defined
cerebrovascular disease, and vascular dementia uncomplicated [[d.] Dr.

Edelman reported similar findings about Plaintiff during three subsequent

8

 

 

\OOO\]O\U`I-X>L)J[\_)>_i

l\)[\)[\)[\)[\)l\)[\-)[\))-‘>-‘»_d)_a»_¢»_‘>_‘)-‘t_‘t_~
Y\]O\Ui-LDJ[\)’_‘O\DOO\]O\LA-ILW[\)*_‘O

30.

31.

32.

33.

examinations on July 1, 2013, July 31, 2013, and November 26, 2013».
[A.R. 837~38, 893-40,'765-766.]

On_June 10, 2013, Plaintiff saw another neurologist, Dr. Bernard Ullman,
for a consultation Dr. Ullman reported that Plaintifi’s motor hinction,
coordination, and sensory exam appeared “unremarkable.” [A.R. 782.]
Plaintiff had a follow-up visit with Dr. Ullman on August 12, 2013 during
which he referenced findings from a June 5 , 2013 neuropsychological
evaluation by Dr. Wen, which found that Plaintiff’s verbal comprehension
index was average, and Plaintiff’s IQ, processing speed index and
perceptual reasoning index were low average2 [A.R. 779-780.] Dr. Ullman
listed the following under “impression” for Plaintiff: (1) Status post right
hemisphere stroke; (2) Extensive small vessel ischemic disease of the
brain; (3) Depression, as per neuropsychological testing, and (4) Cognitive

problems [Id., 779.] He opined that Plaintiff was disabled:

The patient scored poorly on many of the psychometric
measures There was some inconsistency, according to Dr. Wen.
[] l think, therefore, that it is very important for the patient to
have psychiatric evaluation and further treatment . .[] I do
believe that she is disabled at this time and needs the
psychiatric treatment, and then re~testing and a new
psychological profile before a judgment can be made on her
ability to go back to work. [[d., 780.]

On August 15 , 2013, neurologist Dr. Edelman certified Plaintiff’s disability
due to (1) mild cognitive impairment; (2) acute cerebrovascular disease;
and (3) migraine. [A.R. 747.]

Dr. Edelman saw Plaintiff on August 27, 2013, and reported that Plaintiff’s

cranial nerves were normal and described her problems as migraine, acute

 

 

2 Plaintiff’s treating neurologist Dr. Ullman and psychologist Dr. Budding reference findings
from a neuropsychological evaluation performed by psychologist Dr. Wen on June 5, 2013. ‘
However, Dr. Wen’s evaluation is not part of the Administrative Record.

9

 

 

 

\OOO\]O`\U`s-l>-L)J[\)>_¢

t_i
O

11
12
13

14'

15
16
17
~ 18
19
20
21
22
23
24
25
26
27

28

 

34.

35.

36.

37.

but ill~defined cerebrovascular disease, and vascular dementia
nnanrnpiiaatad. [A.R. 762-63.] j

Gn August 27, 2013, Dr. Edelmen requested that Plaintifi’s medical leave
be extended until further treatment [A.R. 656.]

Aetna requested an additional peer evaluation from a specialist in
Occupational l\/ledicine, which Robert Swotinsky, M.D., an independent

physician who is 'Board Certified in Occupational l\/Iedicine, completed on

' February 14, 2014. (AR 1247-1259.) ln formulating his analysis, Dr.

Swotinsky reviewed Williby’s medical records and conducted a peer-to-
peer conference with Williby’s treating neurologist, Dr. Edelman (AR
1255-56.) When asked to identify the findings that have established she
cannot work because of cognitive impairment, Dr. Edelman responded
that the only problems are “subjective, ” meaning “self-reported. ” (AR
1255.) Dr. Edelman stated that Williby has decreased memory and that
while nothing shows up on gross exam, it did show up on the
neuropsychological test. However, he acknowledged he had not seen the
neuropsychological test report. (AR 125 5.) Dr. Edelman spoke with Dr.
Wen, who stated that Williby’s test results were consistent with
depression (AR1255-56.)

On August 30, 2013, in an c‘Attending Provider’s Statement,” neurologist
Dr. Edelman listed Plaintiff’s date of disability as December 12~, 2012 and
anticipated that Plaintiff could return to work on September 27, 2013.
[A.R. 822.]

On September 10, 2013, Dr. Edelman opined that Plaintiff was disabled

due to cognitive impairment

Williby presented with severe headaches and her initial _
diagnosis was migraine type headaches However, l\/IRI scan of
the brain showed evidence of stroke, and subsequent testing
showed evidence of an autoimmune type disorder. Her initial

10

 

 

\DOO\]O'\L/`l-l>~L)J[\))--l

[\)[\)[\)[\).[\)[\)[\_)[\)[\_)>--J>--¢r-‘>-l>_¢)_‘1»---*>---*)_*)-d
OO\IO\LJ\J>L)JI\)*-‘O\OOO\]`O\U!-I>L)JN>_‘O

 

38.

39.

40.

41.

42. `

' diagnosis was based upon her clinical presentation and
subsequent diagnoses were based on her l\/[Rl scan and other
testing. She has also been seen by Dr. Wen and by Dr. Ullman

` They’ve also been [sic] confirmed her cognitive impairments

Based upon her cognitive impairments alone, she is disabled.
[A.R. 785 (emphasis added).]

Plaintiff consulted with neuropsychologist Deborah Budding on September
13,2013.3[A.R.1214.]

As of October 8, 2013, psychiatrist `Dr. Carol Lindberg was treating
Plaintiff for depression and anxiety secondary to her medical conditions,
including the stroke from September 2011.4 [A.R. 784.]

Plaintiff saw neurologist Dr. Ullman on November 1, 2013, who listed

under “impression” cognitive problems following Plaintiff’s stroke. [A.R.

1201 .] j
Dr. Budding opined on December 10, 2013, that Plaintiff appeared to be

demonstrating “considerable cognitive impairment” and recommended
she undergo thorough neuropsychological evaluation [A.R. 1214
(emphasis added).]

Psychiatrist Dr. Lindberg opinedon December 12, 2013, that Plaintiff was

disabled:

“l do not believe that grief and depression account for the full
extent of her impairment and I have referred her for a
comprehensive neuro-psychological testing to define the
complete extent of her cognitive deficits Because of her
significant cognitive slowing and impairment in
concentration, memory, and word-finding, it is my
professional opinion that she is disabled from any gainful
occupation for which she is reasonably suited.” [A.R. 1222

` (emphasis added).]

 

3 Medical records from neuropsycholo gist Deborah Budding are not part of the Administrative
Record, however, she opines on Plaintiff’S cognitive impairment by letter. [A.R. 2114.]

4 l\/ledical records from psychiatrist Dr. Lindberg are not part of the Administrative Record,
however, she opines on Plaintiff”s cognitive impairment and disability by,letter. [A.R.‘1222.]

11

 

 

\OOO\]O`\L/i-I>UJI\J*_‘

[\)[\)[\)l\)l\)[\.)[\.)r-*)-\)_‘)-lr_lt_~)_‘)-‘>_¢>_l
YBO\{JI-PW[\)HO\DOONO\U!-PWN’_‘O

 

43. Neurologist Dr. Ullman completed an “Attending Physician Statement” on
December 19, 2013, in which he stated that Plaintiff was disabled due to
stroke, migraine, and cognitive impairment [A.R. 1230.]
Plaintiff’s Appeal.
44. Pl_aintiff appealed Aetna’s termination of benefits [A.R. 685~688.]
Aetna Obtained A Peer Review Bv A Board-Certiiied Specialist In
Neuropsychology
45. Aetna requested an additional peer evaluation from a specialist in
Neuropsychology. Elana l\/lendelssohn, Psy.D., an independent physician
who specializes in Neuropsychology, completed the requested peer review
on Februaiy 11, 2014. (AR 1261-1268.) ln formulating her analysis, Dr.
l\/lendelssohn reviewed Williby’s medical records and conducted peer-to-
peer conferences with Dr. Edelman and Dr. Lindberg. (AR 1267.) During
their conversation, Dr. Edelman indicated that he did not perform any in-
depth testing, and that Williby appeared alert and oriented He also
indicated that he did not observe any obvious cognitive dij‘iculties. (AR
1267) 0 b
46. Based on her review of the available medical records and her
teleconferences with Dr. Edelman and Dr. Lindberg, Dr. Mendelssohn
concluded that there were “insuj'icientjindings to corroborate the
presence of impairment in neuropsychological functioning interfering
with the claimant’s ability to perform her job duties from 3/1/13 through
6/12/13. ” (AR 1268.) Dr. l\/lendelssohn explained that although “it was
reported that the claimant suffered a stroke in 2011 . . . it is noteworthy
that documentation from 2011 and 2012 primarily refiected normal

neuropsychological status.” Dr. Mendelssohn further explained:

In relation to the specific timeframe under consideration, there
was no indication the claimant was under the care of a mental
health specialist and examination findings were not provided to

12

 

 

\CZ‘OO\]CJ`\U`¢-I>LJ~)l\),_l

[\)[\)[\)[\-)[\-)[\)[\)l\.)b-‘*-*»--*)_*l>-*»_‘t~»-Ap-sp_a
§\]O\kh-[>LJJ[\)’_‘O\OOO\]O\U-[>W[\)'”'"O

 

47.

48.

49.

50.

reflect the presence of impairment in emotional or behavioral
functioning due to reports of anxiety and depression Similarly,
despite subsequent reports of cognitive di/jiculties,
documentation from the claimant’s treating providers, in
relation to the timeframe under consideration, did not indicate
observation or findings of neuropsychological impairment
Rather it was consistently indicated that the claimant
presented as cognitively intact

(AR 1267-68, emphasis added.)

Dr. l\/lendelsson found that, “[a] lthough more recent information has
included the opinion that the claimant evidences significant cognitive
difficulties this would be inconsistent withthe review of documentation in
relation to the timeframe under consideration and going back to 2011.”
(AR 1268.)

Aetna further informed Williby that, to afford her every opportunity
available, her file was reviewed by two independent physicians one
specializing in Occupational Medicine and one specializing in 4
Neuropsychology, who each found insufficient medical evidence of
functional impairment to substantiate continued disability. (AR 1271.)
Aetna advised Williby that the records did not support any stroke-related
impairment precluding work. To the contrary, the records contained
normal diagnostic findings and no neurological abnormalities There was
reference to white matter lesions on the brain on magnetic resonance
imaging (l\/IRI) but this is a nonspecific finding, ubiquitous in the normal
as well as the demented population Accordingly, no diagnostic
impressions were made from this finding, nor was any treatment
recommended (AR 1271 .)

Aetna further explained that, while it was reported Williby suffered a
stroke in 2011, the “documentation from 2011 and 2012 primarily reflected
normal neuropsychological status.” (AR 1271.) The normal course of

recovery from stroke is one of improvement7 not deterioration, and Williby

13

 

 

\D OO \] O`\ Ui -l> L)J`l\) )_¢

)_i
C

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

returned to work through December 2012, thus demonstrating capacity to

work despite whatever residual impairment may have occurred from the

stroke. (AR1271.)

Aetna ()btained an Additional Peer Review Bv A Board-Certified Physician

Specializing In Occupational Medicine

51.

52.

Aetna requested an additional peer evaluation from a specialist in
Occupational_ Medicine, which Robert Swotinsky, M.D., an independent
physician who is Board Certified in Occupational Medicine, completed on
February 14, 2014. (AR 1247-1259.) ln formulating his analysis Dr.
Swotinsky reviewed Williby’s medical records and conducted a peer-to-
peer conference with Williby’s treating neurologist, Dr. Edelman (AR
1255-56.) When asked to identify the findings that have established she
cannot work because of cognitive impairment, Dr. Edelman responded
that the only problems are “subjective, .” meaning “self-reported. ” (AR
1255.) Dr. Edelman stated that Williby has decreased memory and that
while nothing shows up on gross exam, it did show up on the
neuropsychological test. However, he acknowledged he had not seen the
neuropsychological test report (AR 1255.) Dr. Edelman spoke with Dr.
Wen, who stated that Williby’s test results were consistent with depression
(AR 1255-56.) l

On February 18, 2014, Aetna upheld its decision to terminate STD benefits
as of February 28, 2013, based on its determination that “there was
insufiicient medical evidence to support continued disability” beyond “
February 28, 2013. [A.R. 1270-72.] Aetna also upheld its denial of
Plaintifi’s claim for LTD benefits because she had not met the 26-week

waiting period []d.]

14

 

 

\DOO\]O\U`\-I>W[\))_‘

,__a
CD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

III. CONCLUSIONS OF LAW

The Abuse of Discretion Standard Governs Judicial Review of Aetna’s Denial

of STD Benefits

53.

54.

55.

///
///
///
///
///
///
///
///

Because it contains a discretionary clause, the STD plan by its terms calls
for abuse of discretion review.

The treating physician rule does not apply, as the Supreme Court has held
that “courts have no warrant to require administrators automatically to
accord special weight to the opinions of a claimant’s physician; nor may
courts impose on plan administrators a discrete burden of explanation
when they credit reliable evidence that conflicts with a treating physician’s
evaluation” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834
(2003). ' '

Aetna appropriately based its opinion on its own independent review. See
Ibrahim v. Bayer Corp. Disability Plan, 2012 U.S. Dist. LEXIS 119220
*36-37 (C.D. Cal. 2012) (administrator did not abuse its discretion by
relying on the opinion of an independent physician’s review instead of the
claimant’s physicians); Safavi v. SBC Disability Income Plan, 493 F. Supp.
2d 1107, 1119 (C.D. Cal. 2007) (administrator did not abuse its discretion
by relying on opinion of reviewing physician that the claimant was not

disabled as opposed to the treating physician’s certification of disability).

15

 

 

\o-oo\ichuti>.o»[\;di

OO\] O`\L/`I -LLJJ l\)*_‘O\OOO \i O\§/`l 45 W`[\) ’_‘ 0

 

IV. CONCLUSION
Aetna conducted a full and fair review of Williby’s claim and appeal and
appropriately determined that Williby failed to meet her burden Aetna’s decision
to terminate STD benefits was reasonable and supported by the administrative
record
Any finding of fact that more appropriately constitutes a conclusion of law, is
hereby deemed a conclusion of law, and vice versa. Unless specified otherwise, all
citations are to the Administrative Record.
IT IS SO GRDERED.
DATED: Noveinber 26, 2018
CONSUELO B. MARSHALL
UNITED STATES DISTRICT JUDGE

16

 

 

